@ Case 1:19-cv-00783-SES Document 1 Filed 05/03/19 Page 1 of 27

. ote

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT

 

 

 

 

for the
District of
Division
) Case No. [. | AoV 1/83
8 - \ ) (to be filled in by the Clerk's Office)
Plaintiffs) ,
(Write the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional )
page with the full list of names.) ) . a : a
v- ) . : .
United Steles OF Awente, SCRANTON -
Rawmire Zr Food Service Stott or |
A\\ DNENOGQIN STORE ) MAY 03 2019.
Defendant(s) ) : : _—
(Write the full name of each defendant who is being sued. If the ) ee "
names ofall the defendants cannot fit in the space above, please nwt We eA
write “see attached” in the space and attach an additional page ) PE \ UTY CLERK .

with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns. resulting from public access to
electronic court files. Under this rule, papers filed with the court should nor contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number,

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint,

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis. -

 

 

 

Page | of 11

 

 
 

 

z Case 1:19-cv-00783-SES Document 1 Filed 05/03/19 Page 2 of 27

 

Pro Se 14 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner) ‘ _

1. The Parties to This Complaint

A. The Plaintiffs)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name At ,evSO N Cou yT LN He )-STIVA
All other names by which
you have been known: , AJ } A

ID Number : C Yb oY - OG

Current Institution Federal, Corvec onal ce melee
Address | rar MC

 

’ B The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (i/known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1 ~ . °
Name RAW, ce ‘2s . .
Job or Title (if known) Fook Servit £ Ste Directo _
Shield Number , UN KNOWAI
_ Employer
Address

   

 

tee eh 1837
City

State Zip Code
["] Individual capacity [Xl osticial capacity —

Defendant No. 2
Name
Job or Title (jf known)
Shield Number
Employer
Address

 

 

 

 

 

 

. City State Zip Code
[| Individual capacity J Official capacity

Page 2 of 11
6 Case 1:19-cv-00783-SES Document1 Filed 05/03/19 Page 3 of 27

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No, 3
Name

 

Job or Title (if known)

 

Shield Number

 

Employer

 

Address

 

 

Clty State Zip Code
[_] Individual capacity [__] Official capacity

Defendant No. 4
Name |

 

Job or Title (ifkziown)

 

Shield Number

 

Employer
Address

 

 

 

tip State Zip Code
[] Individual capacity CJ Official capacity

IL Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
ials (aBivons-cla e -USC- 1346
NM Federal officials (a-Bivens.claim) TO RY Cleamr 2G-O
[] State or local officials (a § 1983 claim)
B. —_—_ Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by

the Constitution and [federal laws)}.” 42 U.S.C, § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials? .

Page 3 of 11

 

 
7. Case 1:19-cv-00783-SES Document 1 Filed 05/03/19 Page 4 of 27

 

Pro Se 14 (Rey. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

 

Dz Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.” -
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed.
7
Indicate whether you are a prisoner or other confined person as follows (check all that apply):
[] Pretrial detainee

TL Prisoner Status

Civilly committed detainee

Immigration detainee

Convicted and sentenced federal prisoner

CL
Co
CJ Convicted and sentenced state prisoner

 

| ‘ Other (explain)

IY. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain ,
statement of each claim in a separate paragraph. Attach additional pages if needed.

A, If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

Ths Clodws iS Uoesust the, Fook
Sew cte pDrrecyTO Rams vO QS

Page 4 of 11

 

 
10. Case 1:19-cv-00783-SES Document1 Filed 05/03/19 Page 5 of 27
. . /

 

ThiS tS The hawSuit ContarSon, Paces,

 

Claim ONS. TH Amenclment Violotic AL

 

CRrEevnk Oncl uNUuSUOL PUMishments nck

 

Dililbexcawt ack, FyereNnCe- +0 max
Serious meckicon Neecl Ss.

 

Supporsind 0 CKO UN ls: AS OL amore |
im the. Costodt of the. Unitecl States

 

 

 

ANTON TX Genero and The.

Fecleroln Burau oF PRI SO N_

ASSISNECK AS MY XL

hove a Conshtoyteonioh Rid “+o

be Sore Quck PROVicleck with
POISON. Freee Fook, Onch Prowse v

TREATMENT FOK MecliCaok _ CONE! |

Ane TO. O ch Sei Ce. Ackwi nist co hoe

EASON quemtemes MR RAMIRET

 

    

 

        

 

 

 

 

 

 

 

 

and \ DN Noweck wndinicluels Weve _

 

aN \ecate\ WM ck\ Pferent 7 TOMS.
___ Serious _Meckico NeedS bt

 

 

Serine, Old, Srdilect fFOOck Over

 

 

O Pecod oF Mme. from 019-90! 6

 

 

 

TA

p Biz eich |

 

 
 

 

/! Case 1:19-cv-00783-SES Document 1 Filed 05/03/19 Page 6 of 27

 

TT AS Webkt UNOWIAL They _
MR Romire2, GnNcl 4 “UN Kiewsal
STOEF Were  Sevving  Molcle
Sey, Smilecdl Coleslat) Guck
Macecons Salacl. Rotten apples,

 

On Atcl Contarnin otek Rite. CAL

 

Food Tee(S That Were ACL
Peoper\t Sani bopep? ThiS tes
ON. ONGOING Situation FOR.

O preiacd OF 5S YEARS QOlQr.
AOL OTT The, USP hkEWiSburg
PRISON  {N The Food! Servite
Depack ment / Many VCHEA 2
—MR- Raymirer, ON ol L] UNANOWAL
Beeore © FFICIALS Cause
UNSOFE. Foock TO Bt. Place
ON MY Foocs TREAT ON ck SecVech

TO Me hWowwNe The The.
SS COA WAS Oleh Quel Explveck .
SMC MACLNG it CL ALSOFE FO TIN Meteo
Quctl HUMe IN CONSUL OTLONL,
Ths fS OQ ClOTM FoR |
Dfpr'vin® Me OF MY ConSttu-
Tionek Roky VO ps Fee
_Feom Creuh Ovnch ONU SOO

Pon Samet.
ah ae

a w

 

 

 

 

 
/2 Case 1:19-Ccv-00783-SES Document1 Filed 05/03/19 Page 7 of 27

 

REQ OESTED_ REEL “Tr Om _

 

 

 

Rt Questing $500,000.
Five. Vomhecel “Thobsenel OS

~~ Dallars...

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pace, Ua, |

ww

 
 

fse 1:19-cv-00783-SES. Document 1. Filed 05/03/19 Page 8 of 27

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. . What date and approximate time did the events giving rise to your claim(s) occur?

See CAtcohech WA “Ww We pages

D. - —_—s—'What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

See TA UG YC peceS
Vv... Injuries .

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

was Vor ihn, aN heck Pain rN
MY Heccl Qud~r Was Deprveck
ANY Meck rah TREATMENT

 

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do.not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

TL Wovld iki TO Be Avsarcleck

J 500, O00 ~— five HUNcheact Thoustnch
O08 DollerS QNe Q// OFF ICALS ©
TO BE Disaphned:

 

Page 5 of 11
   
  
   
   
   
   
   
  
  
  
  
    
 
 
  
   
   

dice 1:19-cv-00783-SES Document1 Filed 05/03/19 ;Page 9 of 27

 

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

VI. Exhaustion of Administrative Remedies Administrative Procedures , .

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.
;
A, Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
TNs
[J No

If-yes, name the jail, prison, or other correctional facility where you were confined at the time of the .
events giving rise to your claim(s).

Lewisiure, US rencbente

; B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

Byes

[] Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

Bes
[] ‘No

[] Do not know -

 

If yes, which-claim(s)?
| XK,
Cieiw for Fool Son! wag

Page 6of 1]
 

4

 

Cas6"1:19-cv-00783-SES Document 1 Filed 05/03/19 Page 10 of 27

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Bayes
[No

' Ifno, did you file a grievance about the events described i in this complaint at any other jail, prison, or -
other correctional facility?

Wve

~ CIno

E. If you did file a grievance: —

1. Where did you file the grievance?

T Ble a BP 5 BPG BP-10. BP-II
cand eck the ¥.8.0.P OaNh 1
Ethecl thepr all ASQerwn .

aa "Clas aed They LILES Feecl
POSan oUS / Comrara\ncteck Fool |

 

3. What was the result, if any?

NO ACTVON WAS TOKEN.

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

I -FUUY Exkhcustect all MY Adlinin—
TQreet ve remalres ith help row
P oNers $ U. oo

Page 7 of 11
 

 

case4.:19-cv-00783-SES Document 1 Filed 05/03/19 . Page 11 of 27

 

Pro Se 14 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

‘1. Ifthere are any reasons why you did not file a grievance, state them here:

N/*

2.. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
‘Gncl OrvoXwc oe week oO Civil ees
n VL TO FAX \yr fo, £ 1
Exveosh c/l AU mints} (OS
Noluntert Dism? eg a eer oa Peo -f\uG:

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your

- ee Mok ) S ee Q [ / Q TTCCh ek OD COCO WETS
VIL Previous Leweults NA ai remedses ON Dockey
. Previous Lawsu OF Preov S vu, 3° | -Cyr 003 135- MASSES

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying

' the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
LT] ves.
Avo

“If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

N/bs

Page 8 of 11
 

 

Brg nave | |
Case £:19-cv-00783-SES Document 1 ° Filed 05/03/19 Page 12 of 27

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

she
[A x0

B, _ If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format,

1. Parties to the previous lawsuit

Plaintiffs) Mv pQecSO N cout IN HO-SAAV A .
Defendant(s) Row tveYZ, yO oth Se {Ce Divec yor

2. Court (if federal court, name the district; if state court, name the county and State)

Me thd be. Destetcds oF Pemsy We ws Ca

3. . Docket or index number

Z19-CY - 00316- SMM. SE eS

4. Name of Judge assigned to your case .

Denes mM. MU niet. Gucl. SumN E, Sthwely

5. Approximate date of filing lawsuit
2~ |I-dO\T
6. Is the case still pending?

[J Yes

If no, give the approximate date of disposition, &- 2 \~ 20 \ *

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

x

NO} Nolontec< prsmisSe,\

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

imprisonment? NJ

Page 9 of 11

 
Cas@41:19-cv-00783-SES Document 1 Filed 05/03/19 Page 13 of 27

 

\ , Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) .
. \ \
Bye See Aracwed PeeeS ExhibyS
7 No , :

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintifi{s)

 

Defendant(s)

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

 

4. ‘Name of Judge assigned to your case

 

5. ’ Approximate date of filing lawsuit

 

6. Is the case still pending? .

J Yes
| No

If no, give the approximate date of disposition

 

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11

 
 

 

Casd.4:19-cv-00783-SES Document 1 Filed 05/03/19 Page 14 of 27

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) .

IX,

Certification and Closing —

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and:(4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 3- ! oh QD IS

A Signature of Plaintiff an

Printed Name of Plaintiff OcS OK Tr -~SiLVv
Prison Identification # EYBSHU-~ALL
Prison Address tent < PO Bo
Floence CQ Siaab
City State Zip Code

 

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney

 

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page J) of 1)
Peniisylvania Middle Distrigs Yersion§.bv-00783-SES Document 1 Filed 05/03/19 Page 15 of 27
CASREF,PROSE, WVSENT

United States District Court
‘Middle District of Pennsylvania (Scranton)
CIVIL DOCKET FOR CASE #: 3:17-cv-00378-JMIM-SES

COUTINHO-SILVA v. RAMIREZ Date Filed: 03/01/2017

Assigned to: Honorable James M. Munley Jury Demand: None

Referred to: Magistrate Judge Susan E. Schwab Nature of Suit: 555 Prisoner Civil Rights
Case in other court: Pennsylvania Eastern, 2:17-cv- 00326 (Prison Conditions) |

Cause: 28:1331 Federal Question: Other Civil Rights Jurisdiction: U.S. Government Defendant
Plaintiff
“ANDERSON COUTINHO-SILVA | represented by ANDERSON COUTINHO-SILVA

64654-066
FLORENCE ADMAX

SPECIAL MAIL - OPEN ONLY IN
THE PRESENCE OF THE INMATE
U.S. PENITENTIARY

 

 

Inmate Mail/Parcels
PO BOX 8500
_ FLORENCE, CO 81226
PRO SE
V.
Defendant
Ramirez represented by S B Bellin
USP LEWISBURG FOOD DIRECTOR U.S. Attorney's Office - Prisoner
228 Walnut Street, Suite 220
P.O. Box 11754
Harrisburg, PA 17108
717-221-4482
Email: shana.b.bellin@usdoj.gov
ATTORNEY TO BE NOTICED
Date Filed # | Docket Text
01/23/2017 COMPLAINT against RAMIREZ, filed by ANDERSON COUTINHO-SILVA.

{—

NO FEE. NO IFP. (Attachments: # 1 Civil Cover Sheet, # 2 Envelope)(jwl, )
[Transferred from Pennsylvania Eastern on 3/1/2017.] (Entered: 01/24/2017)

 

 

 

 

 

1 of 4 12/8/2017, 11:27 AM
Penisylvania Middle Distdpg¥ersiod §Icv-00783-SES Document 1 Filed 05/03/19 Pagé.16 of 27

3 of 4

03/30/2017

ae

dd

WAIVER OF SERVICE Returned by Ramirez. Ramirez waiver sent on
3/ 13/2017, answer due 5/12/2017. (aaa) (Entered: 03/30/2017)

 

04/14/2017

VERBAL ORDER REFERRING CASE to Magistrate Judge Susan E. Schwab;
(jw) (Entered: 04/ 14/2017) . ae

 

05/12/2017

MOTION to-Dismiss by Ramirez. (Attachments: # 1 Propose Order)(Bellin, s)

| Entered: 05/12/2017)

 

05/12/2017

BRIEF IN SUPPORT re 12 MOTION to Dismiss filed by Ramirez.
(Attachments: # 1 Exhibit(s))(Bellin, S) (Entered: 05/12/2017)

 

05/15/2017

ORDER - Defendant has filed a motion to dismiss the complaint (doc. 12) and a
brief in support of that motion (doc. 13). IT IS ORDERED that the plaintiff shall
file, on or before, May 30, 2017, a brief in opposition to the defendant's motion.

-| Signed by Magistrate Judge Susan E. Schwab on 5/ 15/2017. (ktt) (Entered:

05/15/2017)

 

05/22/2017

Letter dtd.5/15/17 from Coutinho- Silva RE: filing fee (ao) (Entered:
05/23/2017) -

 

05/30/2017

Receipt of payment from ERIC BURNS in the amount of $0.44 for PLRA
CIVIL FILING FEE. Transaction posted on 5/26/2017. Receipt number —
333055528 processed by gangeli. (tp) (Entered: 05/30/2017)

 

06/27/2017

ORDER - IT IS ORDERED that Coutinho-Silva shall show cause, on or before
July 10, 2017, why the motion to dismiss should not be granted as unopposed

| and why. this action should not be dismissed pursuant to Fed.R.Civ.P. 41(b) in

that he has failed to prosecute this action. Signed by Magistrate Judge Susan E.

: Schwab on 6/27/2017. (ktt).(Entered: 06/28/2017)

 

07/10/2017

Letter dtd 7/4/17 from Coutinho-Silva ‘a responding tc to Order dtd 6/27/17. (ao)
(Entered: 07/11/2017)

 

07/11/2017

ORDER - IT IS ORDERED that the Clerk of Court is directed to docket

. Coutinho- Silva May 29, 2017 letter/brief (doc: 17 at 4) as his brief in opposition
' | 'to the pending motion to dismiss. The defendant may file a reply brief within 14

days from the date of this Order. Signed by Magistrate Judge Susan E. Schwab
on 7/11/2017. (ktt) (Entered: 07/11/2017)

 

07/11/2017

BRIEF IN OPPOSITION re 12 MOTION to Dismiss filed by ANDERSON
COUTINHO-SILVA.(ktt) (Entered: 07/12/2017)

 

07/24/2017

Letter from the plaintiff regarding case filed by ANDERSON COUTINHO-
SILVA.(pj rt) (Entered: 07/24/2017)

 

08/14/2017

Letter dated 8/10/17 from Plaintiff requesting counsel. {eaa) (Entered:
08/14/2017) -

 

 

09/20/2017

 

 

ORDER - IT IS ORDERED that 5 Coutlaho Sines motion 21 for the
appointment of counsel is DENIED. SEE ORDER FOR COMPLETE

 

12/8/2017, 11:27 AM.

 
 

22

 

Case Locator

 

 

 

4

Search Criteria: Case Search; Case Title: COUTINHO-SILVA .

Result Count: 4 (1 page)
Current Page: 1

TH PASER..| Case Search Results

PACER Cased ttatot SeyrOPResRES Document 1 Filed 05/03/19 Page 17 Of 27page | of |

 

 

 

 

 

 

 

https://pcl.uscourts. gov/pel/pages/search/results/cases.jsf?sid=ce9da7a9e5904722a64320... 11/14/2018

Case Title | Case Number Court Date Filed | Date Closed
COUTINHO-SILVA v. 2:2016cv06364 Pennsylvania Eastern 12/08/2016 12/14/2016
CURRAN FROMHOLD District Court
CORRECTIONAL
FACILITY
COUTINHO-SILVA v. 2:2011cv04432 Pennsylvania Eastern 07/11/2014 12/13/2011
PRATTER District Court
COUTINHO-SILVA v. 2:2017cv00326 Pennsylvania Eastern 01/23/2017 01/26/2017
RAMIREZ District Court
COUTINHO-SILVA v. 3:2017¢v00378 Pennsylvania Middle 03/01/2017 08/21/2018
RAMIREZ District Court
PACER Service Center Receipt 11/14/2018 15:25:26 1313025534
User bp0095
Client Code
Description All Court Types Case Search
All Courts; Case Title COUTINHO-SILVA; Page: 1
Billable Pages —-1 ($0.10)

 

 
Ca%e 1:19-cv-00783-SES Document 1 Filed 05/03/19 Page 18 of 27

 

Name: Coutinho-Silva

 

Reg. No: 64654-066

Qtrs: J-216

The following is in response’ to your concern over the recent
gastrointestinal illness at USP Lewisburg.

Over the pasts few weeks, several inmates at USP Lewisburg have
reported symptoms related to gastrointestinal disturbances.
Health Services staff have assessed all inmates who reported these
symptoms, and they have received appropriate treatments. We
continue to remain committed in providing a safe environment for
both inmates and staff. As always, if you have any. medical
concerns, please report them through daily sick call.

. ae —_ .
12-14-2016 | Lb» ——

Date v

 

\

Ex. 1, Attach. C, p. 2
 

Casg 1:19-cv-00783-SES Document 1 Filed 05/03/19 Page 19 of 27

Admin, Remedy No.: 886409-F1
Part B - Response

ADMINISTRATIVE REMEDY RESPONSE

 

This is in response to your Request for Administrative Remedy
received December 20, 2016, wherein you allege you were served
contaminated food. ,

A thorough review of this matter reveals over the past few

weeks, several inmates at USP Lewisburg” have reported » symptoms “
related to gastrointestinal disturbances... ‘Heal th. Sérvices staff
have assessed all inmates who reported ‘these. symptoms, and they
received appropriate treatment. Food Service. continues to .
remain committed toa: providing a Safe environmént for both -

inmates and staff. As per Program Statement, 4700. 06, Food
Service Manual, all safety,‘ sanitation, and ‘cooking procedures ©
are being followed. As always, if you have any’ medical concerns, -
report them through sick call. :

¢

Based on the above findings, this response to’ your request for
Administrative Remedy is for informational purposes only.

If you are dissatisfied with this response, you may appeal to
the Regional Director, United States Federal Bureau of Prisons,
‘Northeast Regional Office, United States Customs House-Seventh
Floor, Second and Chestnut Streets, Philadelphia, PA 19106,

within twenty (20) calendar days from the tte of this response.
(2s [fe
Dat ,

yy J, Ebbert, WaRen

' Ex. 1, Attach. C, p. 4
Lasse 1:19-cv-00783-SES Document 1 Filed 05/03/19 - Page 20 of 27 .

 

COUTINHO-SILVA, Anderson
Reg. No. 64654-0066 .
Appeal No. 886409-R1
Page One

 

Part B ~ Response

You appeal the response from the Warden at USP Lewisburg and assert

that the Food Service Department.served old food. Specifically, you

claim you notified the Administration on November 22, 2016 that you

were served old food. You also contend you were not seen by Health
Services. You request review of this matter.

A review of your appeal reveals in November 2016 several inmates at
USP Lewisburg reported symptoms related to gastrointestinal uO
disturbances. Procedures were put into place to address these

concerns and Health Services staff assessed all inmates who reported
these symptoms. Medical staff advises there is no documentation that
you reported any illness tothemat that time. If you have.any medical
concerns, you may.see your Primary Care Provider via sick call.

Accordingly, your appeal is denied.

' If you are dissatisfied with this response, you may appeal to the
General Counsel, Federal Bureau of Prisons. Your appeal must.be
received in the Administrative Remedy Section, Office of General
Counsel, Federal Bureau of Prisons, 320 First Street, N.W.,
Washington, D.C. 20534, within 30 calendar days of the date of this

response. | |
ONLI

Date: February 7, 2017. : M.D. CARVAJALN
: , . Regional Director

Ex. 1, Attach. C, p. 6
fA
Ma

 

26 Case 1:19-cv-00783-SES Document 1 Filed 05/03/19 Page 21 of 27

Administrative Remedy Number 886409-Al
Part B - Response

This is in response to your Central Office Administrative Remedy
Appeal in which you claim you were served old food which caused
you to be sick at USP Lewisburg. You make no specific request ~
for relief.

Our investigation reveals that the Warden and Regional Director
adequately addressed the issues you raised in this appeal and we
concur with the responses provided. As was explained, there was
a gastrointestinal condition which affected some inmates. Those
inmates were isolated and provided medical care. Decontamination
of affected areas was conducted. We find staff members’ actions
during this period were commensurate with established policy and
procedures

Based on the foregoing, this response is provided for
informational purposes only.

TUBE

Date . m Connors, Administrator
National Inmate Appeal sy

 

 

 

t . , . | , Ex. 1; Attach. Cc, p. 8
Case 1:19-cv-00783-SES Document 1 Filed 05/03/19 Page 22 of 27

 

 

 

 

 

 

 

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 01588348
Dept. of Justice / Federal Bureau of Prisons Team Date: 0321722019.
Plan is for inmate: COUTINHO-SILVA, ANDERSON JOSE 64654-066 ‘
Most Recent Payment Plan |
(No. Type Amount Balance Payable Status |
** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **
2 FINE $1,000.00 $1,000.00 IMMEDIATE WAIT PLAN

' ** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **
Payment Details 7 Do ee ees
Trust Fund Deposits: .-Past:6:months: 2280: 002" Payments commensurate ? N/A
New Payment Plan: ** No data **

 

 

 

Progress since last review .

 

* Has not maintained clear conduct since last review.
* Has not signed an FRP contract.
* Is participating in programming.

 

Next Program Review Goals

 

 

* Enroll in one Education programs (Engineering Disasters) and/or one Psychology program (PSYCHOLOGY SERVICES SELF- HELP PACKETS OR
~~~. | WORKBOOKS).

*Continue maintaining clear conduct by displaying good communication skills with staff and other inmates.

* Sign an FRP contract and begin making FRP payments.

oe * Continue to actively participate in the English as a Second Language program.

Long Term Goals, —

 

    

 

* Complete four Education (Earth Flight, Lost Worlds of South America, Deadliest Catch Season 1, and Deadliest Catch Season 2) and/or two
Psychology programs (PSYCHOLOGY SERVICES SELF-HELP LIBRARY and PSYCHOLOGY SERVICES SELF-INTERPRETATION ESSAYS) by
March 2020.

* Display good communication skills with staff and other inmates by maintaining clear conduct until March 2020.

* Make 12 FRP payments by March 2019.

* Complete the English as a Second Language program by March 2019.

RRC/HC Placement

No.
Other detaining authority will take custody upon release.

Comments:

 

 

 

 

 

Treaty Transfer: Eligible 2 and not interested.
* As per inmate Countinho-Silva there are no emergency contacts.
* Not eligible for Step-Down due to incident report(s) within the tast year.

 

 

 

 

Sentry Data as of 03-17-2019 Individualized Reentry Plan - Program Review (Inmate Copy) Page 3 of 4
 

Case 1:19-cv-00783-SES Document 1 Filed 05/03/19 Page 23 of 27

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 01588348
Dept. of Justice / Federal Bureau of Prisons
Plan is for inmate: COUTINHO-SILVA, ANDERSON JOSE 64654-066

{Most Recent Payment Plan

 

Team Date: 09'=25-:2018°

 

 

 

 

[No. Type Amount Balance Payable Status |
** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **
2 FINE $1,000.00 $1,000.00 IMMEDIATE WAIT PLAN

** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **
Payment Detaiis oe se
Trust Fund Deposits.- Past-6:months::
New Payment Plan:

 

Payments commensurate ? N/A
** No data **

Progress since last review

 

* Has maintained clear conduct since last review.
* Has participated in programming.

- Next Program Review Goals .

 

ay

 

* Enroll in one Education programs (Engineering Disasters) and/or one Psychology program (PSYCHOLOGY SERVICES SELF-HELP PACKETS OR
WORKBOOKS).

* Continue maintaining clear conduct by displaying good communication skills with staff and other inmates.
* Sign an FRP contract and begin making FRP payments.

* Continue to actively participate in the English as a Second Lanugage program.

 

Long Term Goals *

 

* Compiete four Education (Earth Flight, Lost Worlds of South America, Deadliest Catch Season 1, and Deadliest Catch Season 2) and/or two

Psychology programs (PSYCHOLOGY SERVICES SELF-HELP LIBRARY and PSYCHOLOGY SERVICES SELF-INTERPRETATION ESSAYS) by
September 2019.

* Continue to display good communication skills with staff and other inmates by maintaining clear conduct until September 2019.
* Make four FRP payments by September 2019.

* Complete the English as a Second Lanugage program by September 2019.
RRC/HC Placement - . a,

No.

Other detaining authority will take custody upon release.

Comments.

 

 

 

 

Treaty Transfer: Eligible and not interested.
* As per inmate Countinho-Silva there are no emergency contacts.
* Not eligible for Step-Down due to incident report(s) within the last year.

 

 

 

 

Sentry Data as of 09-25-2018 Individualized Reentry Plan - Program Review (inmate Copy) Page 3 of 4
Case 1:19-cv-00783-SES Document1 Filed 05/03/19 Page 24 of 27
Case 3:17-cv-00378-JMM-SES Document1 Filed 01/23/17 . Page 13 of 23

 

—__-_--___ Cuando lavarge

 

U.S. Department of Justice
Federal Bureau of Prisons
United States Penitentiary ,
—.2400..Robert F. Miller Drive oot
P. 0. Box 1000
Lewisburg, . PA |

17837

 

MEMORANDUM/ PA

El propésito
de una afecc:
en Lewisburg]
diarrea y ret
un menor nume
directo con
. . ¥
Vamos‘a segu
almuerzo con
el jueves.

Como recordat

-lavado de mar

1. Caliente
.Usar jabé
. Frotar ]
.Matorrall
. Enjuague

Mm & Ww Nh

_ 1. Despues
2.2. Antes

Esta es una tra
aquellas no dom
malentendido, 1

   

los internos afectados.

ir con un horario modificado para incluir cajas'

30 de noviembre de 2016.

TODA POBLACION DE RECLUSOS DE LEWISBURG USP
|

Ebbert, Alcaide

edad Gastrointestinal

de este memorando es ‘informar a la poblacidén reclusa
Lon gastrointestinal dentro de la poblacién de la SMU
USP. Los ¥éclivsos que “qué préséntan™ con sintomas’ “Eiepre;~
rortijones de estdémago) estan siendo aislados asi como
ero de internos afectados por sér celled o en contacto

XK

de

el fin de semana. Ventas de Comisario se reanudaran

i
orio, .deben utilizarse métodos ‘de higiene como! el
hos frecuente, y eficaz:

, agua corriente de uso |
On siempre que sea posible
as manos durante al menos 20 segundos
es por debajo de las ufias

y luego seque

-- JS Manes t--—
de usar el inodoro.
de comer o tocar alimentos

1
t

duccién de un documento de inglés proporcionado como cortesia a
ina el inglés. Si se produce diferencias o cualquier
bs documentos de registro sera el documento inglés relacionado.

 

 

Tn . Ay,

aT orn et Chaito
those not fluen
.documents of re

Lation—of-an~English—Lenguagée-document—provided-as—e—couttesy~to
t in English.
Ford shall be ‘the related English- language document.

Tf differences or any misunderstandings occur, the

 

ore
 

 

 

Case 1:19-cv-00783-SES : Document.1 Filed 05/03/19 Page 25 of 27
aS U.S. Department of Justice

  

F ederal Bureau of Prisons

Northeast Regional Office
- Via Certified and Return Receipt Mail ; , ;
US. Custom House - 7" Floor

2nd & Chestnut Streets
Philadelphia, PA. 19106

February 19, 2019

Anderson Coutinho-Silva, Reg. No. 64654-066
USP Florence Max

P.O. Box 8500 .

Florence, CO - 81226-8500 .

Re: Administrative Claim No. TRT-NER-2018-03816
Dear Mr. Coutinho-Silva:

This office is if receipt of. your administrative
Claim materials, for an alleged personal injury suffered
on November~22, 2016, at usp Lewisburg.

After carefully reviewing your administrative claim
materials, we have determined it is a duplicative ‘claim.
Your claim is a duplicate of Administrative Claim No- TRT-
NER-2018-03816, which the BOP Northeast Regional Office
denied on June 4, 2018, more than six months ago (copy
attached).

Accordingly, I am returning your claim materials to
you. co

Sincerely, / a

Darrin Howard
Regional Counsel

  
 

 

 

eee eee

 

 

 

 

 

Case 1:19-cv-00783-SES Document1 Filed 05/03/19 Page 26 of 27

U.S. Department of Justice CO DY

Federal Bureau of Prisons
Northeast Regional Office

Via Certified and Return Receipt Mail
U.S. Custom House-7th Floor
and & Chestmia Streets
Philadelphia, PA 19106

June 4, 2018

Mr. Anderson Coutinho-Silva, Reg. No. 64654-066
USP Florence (ADMAX)

P.O. Box 8500

Florence, CO 81226

RE: Administrative Claim No. TRI-NER-2018-03816
Dear Mr. Coutinho-Silva:

Your Administrative Claim No. TRT-NER=2018-03816, properly
received on April 23, 2018, has been considered for settlement as

provided by the Federal Tort Claims Act (FTCA), 28 U.S.C. § 2672,
under authority delegated to me by 28 C.FL.R. § 543.30. Damages are

“sought in the amount of $10,000.00 based on a personal injury

claim. Specifically, you allege you became ill after being served
contaminated food at USP Lewisburg.

An investigation reveals that a number of inmates at USP
Lewisburg ceveloped vomiting and diarrhea as a result of a food-
borne illness in November and December 2016. As a result, all
inmates were informed to immediately report any symptoms to staff.
Procedures were put intc place to address these concerns and Health
Services staff assessed all inmates who reported these symptoms.
The investigation, including review of your medical records,
reveals no documentation that you reported any symptoms. There is
no evidence that you experienced a compensable loss as the result
of negligence on the part of any Bureau of Prisons employee.
Accordingly, your claim is denied.

<If you are dissatisfied with this decision, you may bring an

-action against the United States in an appropriate United States
District Court within six (6) months of the date of this letter.

Sincerely, :

D> «2 Here
Darrin Howard © ,
Regional Counsel

ce: David J. Ebbert; Warden, USP Lewisburg

 

 

 
 

 

Ten \

 

 

 

 

                  

rs

          

19-cv-00783-SES Document 1 Filed 05/03/19 Page 27 of 27

rot
AO.

 

 

 

 

Bris far ts ot dO AO LUBA
eal = PaISO8G ou pSusad :

   

 
      

EU SUEOD tits:
OF 40} $8sFi paso ig
pe ye een

POUL “NGA 0} BU

Se ah ae Estat rx 2p
Passacoid sé

          

 

 

 

    

 

   

Case 1

 

 

 

 

 

 
